—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated Hay 31, 2001, which, upon reargument, inter alia, granted the plaintiff’s motion for leave to enter a judgment upon his failure to appear or answer.
Ordered that the order is affirmed, with costs.
It is well settled that a defendant seeking to successfully oppose a motion for leave to enter a judgment upon the failure to serve an answer must demonstrate a reasonable excuse for his delay and the existence of a meritorious defense (see, Gurreri v Village of Briarcliff Manor, 249 AD2d 508). The defendant failed to demonstrate either element (see, Miles v Blue Label Trucking, 232 AD2d 382; Martyn v Jones, 166 AD2d 508; Peters v Pickard, 143 AD2d 81; see also, Jeremic v Tong, 283 AD2d 461; Guinan v Suhak Lee, 279 AD2d 507), and the Supreme Court, therefore, upon reargument, properly granted the plaintiff’s motion. Santucci, J. P., Florio, H. Hiller and Cozier, JJ., concur.